FILE COPY
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




1/28/2015                                                    COA No. 12-13-00044-CR
HERNANDEZ, DONALD CHRISTOPHER                                            Tr. Ct. No. 9952-A
                                   PD-1161-14
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                                         Abel Acosta, Clerk

                            12TH COURT OF APPEALS CLERK
                            CATHY LUSK
                            1517 W. FRONT, ROOM 354
                            TYLER, TX 75701
                                                                                                                -n
                            * DELIVERED VIA E-MAIL *
                                                                                          O               £ C
                                                                                                         **•    Ml
                                                                                          ^
                                                                                          H   C          3- U
                                                                                          *A             o  ~
                                                                                                         o      Z
                                                                                          <Zh
                                                                                          wP(            a O
                                                                                          - rnN           1 o
                                                                                          t~2>F--TX3      •. c:
                                                                                              <r   ~s     t* ..".:'
                                                                                                                H
                                                                                                         *      o



                                                                                      trTsJ^^
                                                                                          3J>P-           '
                                                                                      Jc\
                                                                                      r                 f - r